Challenged here by petition for a writ of certiorari is an order of the lower court in a common law case sustaining a declaration seeking damages for civil conspiracy. Ordinarily such matters are heard here by writ of error taken to a final *Page 454 
judgment. Counsel for the litigants request us to rule on the order now because of its transcendent importance to the parties litigant, counsel, and the community interested. Emphasis is placed on labor, time, industry, and money of the litigants which may be saved, and excluded will be vexations, anxiety, and worries of the parties incident to the litigation. The only controversy presented is the method of review on the part of this Court.
Precedents, written or enunciated by judges fifty, seventy-five or one hundred years ago, it is suggested, should control the point in controversy, although these venerable men are not now among us or acquainted with our everyday problems but have rested serenely in their graves for many decades but now appear at this hour to wield an unexplainable influence on the method of reasoning on the part of some of us taking their places on this Court. The lustre and greatness of the able jurists promulgating these presents are not questioned. They served well, labored faithfully, and conscientiously interpreted the law in light of their day and generation, and have passed to their reward.
The fundamental right of construing or interpreting our law in the light of present day conditions and surroundings should be accorded the present generation and not be bound by the clumsy procedure of the past. The march of time suggests to all of us lawyers that we are now living in a world quite different from the one of a few years ago. We cannot remain chained to the idols of the past and simultaneously retain the respect, confidence and esteem of the men and women now in control of affairs or those coming from our schools, colleges and universities searching for truth in all matters and giving and demanding sound reasons for all conclusions reached.
The judiciary appointed from the bar, as well as the bar, cannot function and render approved service to society without the respect, confidence and esteem of the public. Ideas independent of this theory are doomed to failure. The judicial branches of our State and National governments are dominated by the lawyers. These affairs should be handled in a practical manner and results declared without unreasonable *Page 455 
delays. It is within our power to correct faults and errors and we are discreet if we do so in our duty and obligation to society. Substantive law is not involved but only remedial. I favor the adoption of a rule, statute or decision authorizing the requested procedure, with defined limitations, so that we may render more adequate and effective service to the people of Florida.